Citation Nr: 0909488	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-22 020	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision of September 24, 
2004, which had denied the veteran's claim that an October 
1981 rating decision denying service connection for 
transverse myelitis was clearly and unmistakably erroneous.


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 
1963 to March 1965.

2.  On June 26, 2007, the Veteran, through his 
representative, filed a motion for revision of the Board's 
September 24, 2004 decision on the basis of CUE. 

3.  On March 28, 2006, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's decision of 
September 24, 2004.

4. On August 31, 2006, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) dismissed the Veteran's 
appeal for lack of jurisdiction.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
motion for revision of a decision based on clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of clear and unmistakable except for those decisions 
which have been appealed to and decided by the Court, and 
decisions on issues which have subsequently been decided by 
the Court.  38 C.F.R. § 20.1400 (2008).

On March 28, 2006, the Court affirmed the Board's September 
24, 2004 decision that was challenged on the basis of clear 
and unmistakable error in the moving party's motion.  The 
veteran appealed that decision to the United States Court of 
Appeals for the Federal Circuit.  On August 31, 2006, the 
Federal Circuit dismissed the Veteran's appeal for lack of 
jurisdiction. 

Because the Board's September 24, 2004 decision has been 
upheld on appeal, the Board does not have jurisdiction to 
adjudicate the merits of the motion. Accordingly, the motion 
to have the Board's decision reversed or revised under a 
motion of clear and unmistakable error is dismissed.


ORDER

The motion is dismissed.



	                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



